IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :           No. 2450 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 162 DB 2016
                                :
           v.                   :           Attorney Registration No. 14245
                                :
FRANCHOT A.S. GOLUB,            :           (Out of State)
                                :
                Respondent      :


                                       ORDER

PER CURIAM


      AND NOW, this 24th day of April, 2018, upon consideration of the Report and

Recommendations of the Disciplinary Board, Franchot A.S. Golub is suspended from

the Bar of this Commonwealth for a period of one year and one day, and he shall

comply with all the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).